Citation Nr: 1737913	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a right foot disability. 

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection to service connection for residuals of a gunshot wound to the right lower extremity.  

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a skin disability other than tinea cruris.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to May 1969, including service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2012 decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Montgomery, Alabama.  Jurisdiction is with the Montgomery, Alabama RO.  

In August 2014, the Veteran had a Board hearing before the undersigned Veterans Law Judge.  The transcript is not available.  In an October 2014 letter, the Board informed the Veteran about the missing transcript and was given an opportunity to request another hearing.  He did not respond.  Thus, the appeal is appropriately before the Board.  See also 38 C.F.R. § 20.717.

In February 2015 and June 2016, the Board remanded the current claims for additional development.   

FINDINGS OF FACT

1.  The Veteran's right knee disability was not present in service or until many years thereafter and is not otherwise related to service or a service-connected disability.

2.  The Veteran's right ankle disability was not present in service or until many years thereafter and is not otherwise related to service.

3.  The Veteran's right foot disability was not present in service or until many years thereafter and is not otherwise related to service.

4.  The Veteran's right hip disability was not present in service or until many years thereafter and is not otherwise related to service or a service-connected disability.

5.  The Veteran's claimed residuals of a gunshot wound to the right lower extremity were not present in service or until many years thereafter and are not otherwise related to service.

6.  The Veteran's low back arthritis was not present in service or until many years thereafter and is not otherwise related to service or a service-connected disability.

7.  There is no competent evidence of a current skin disability other than service-connected tinea cruris. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection a right ankle disability are not met. 
38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
3.  The criteria for service connection a right foot disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection the residuals of gunshot wound to the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for a low back disability are not met. 
38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for a skin disability other than tinea cruris are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

For certain chronic diseases, including arthritis, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of 10 percent or more within one year from the date of separation.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Right Hip, Right Knee, Right Ankle and Right Foot

Regarding the right hip, right knee, right ankle and right foot, the Veteran asserts that he injured his right ankle and foot during active duty when a piece of rebar went into the ankle and came out of the foot.  See, e.g., October 1993 claim and May 2015 VA ankle examination report.  He asserts that his right ankle disability is secondary to the severe right foot disability and his resultant altered gait.  See June 2000 claim.  He seeks service connection for his right knee and right hip disabilities secondary to the right foot.

As an initial matter, the Veteran has a current diagnosis of gouty arthritis of the right foot and right ankle.  See, e.g., May 2015 VA examination report.  Degenerative arthritis has also been confirmed in the right foot and right knee; there is no confirmed arthritis in the right hip, but there is a confirmed diagnosis of trochanteric pain syndrome of the right hip.  Id.  Given the above, the first element of service connection - current disability - is met for these claims.

Regarding the second element of direct service connection, service treatment records (STRs) reveal the Veteran was treated a few times for right foot complaints in February 1968, namely for foot soreness, swelling and irritation.  The provider noted that his boots were the wrong size and he was prescribed low quarter shoes until the correct size boots could be obtained.  A July 1968 X-ray of the right foot was normal.  A December 1968 STR reflects the Veteran sought treatment for an unspecified ankle strain one night previous.  The Veteran's May 1969 Report of Medical Examination at separation reflects no abnormalities besides tinea cruris of the lower extremity (unspecified location).  On his contemporaneous Report of Medical History, also dated in May 1969, the Veteran denied any history of or current symptoms related to: swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; or foot trouble.  He also denied having any illness or injury other than those noted and denied treating himself for any illnesses other than colds.  

The Veteran's report of the nature of his in-service treatment and injury has varied over the years.  In his initial claim for benefits filed in October 1993, 24 years after separation from service, the Veteran asserted that his right foot/ankle injury occurred in July 1968 and that he was treated at a military hospital in Korea.  He stated that he was in a cast for three to four weeks and saw the doctor several times after the cast was removed.  Contrarily, STRs do show that he sought treatment for a swollen pinky toe of the right foot; however the x-ray at that time was normal, and he did not receive casting or follow-up care.  

During a February 1994 VA examination for his right foot and ankle, the Veteran reported that the mechanism of injury of his right foot was ill-fitting boots resulting in swelling.  For the first time, he reported a fall injury resulting in rebar penetrating his right foot and ankle, occurring on October 22, 1968.  He asserted that he was unable to walk on the right foot for 60 days after the injury and that he continued to experience pain since then.  

In a February 1994 statement, the Veteran reported that he fell during service at the service club from ice on the patio and steps.  He reported that had fallen and hit some pieces of rebar or reinforcement wire that resulted in the scar on his right foot.  Notably, he only submitted copies of the STRs discussed above.

The Veteran further stated that he had seen a private provider, Dr. Gary, several times post service, including in 1969, 1978, and 1980 - all for treatment related to his right foot.  He reported a diagnosis of right foot arthritis in 1980.  (The Board observes that the corresponding treatment records of Dr. Gary are not in the claims file, and that the Veteran's assertions that he had received foot treatment since service here directly contradicts with statements he made on his 1993 claim, which reflect he first started having foot and ankle symptoms post-service in 1991.  The Board also notes that a February 1994 VA right foot x-ray did not show arthritis, which contradicts the Veteran's assertion of an arthritis diagnosis in 1980.)

In his June 2000 claim, the Veteran asserted he injured his ankle in 1967 with a through-and through rebar injury, which also injured his rib.  See June 2000 claim.  STRs show that the Veteran was treated in the emergency room at Martin Army Hospital in Georgia in October 1967 for trauma to the right anterior chest wall after a forward fall that day.  He was complaining of chest pain.  Physical examination was unremarkable and the diagnosis was a rib contusion.  No contemporaneous foot or ankle complaints were documented.  The Veteran has alternatively asserted that the rebar and rib injury occurred in October 1968.  See January 2005 VA examination report.  The Board observes that STRs indicate the documented rib injury occurred in 1967 and that a July 1968 right foot x-ray, only seven months after this alleged trauma, was normal.   

A December 2000 VA treatment note reflects the Veteran reported sustaining multiple fractures during a fall from a height in 1967.   

In January 2002, the Veteran submitted a formal application for non-service connected pension.  Asserted disabilities that prevented him from working included: right leg paralyzed and cracked ankle.  He reported that these disabilities began in February 1998.

In August 2003 statements, the Veteran reported that he had been told that a previous x-ray (date undisclosed) had revealed a crack and spurs in his right ankle.  He did not submit the x-ray results or accompanying medical records.

During his January 2005 VA examination, the Veteran reported injuring his right foot with rebar in October 1968 while coming walking down stairs at Fort Benning.  He reported that he received a traumatic injury to the chest at the same time and went to the ER where the wounds were cleaned and the rebar was removed; he reported in this examination that no casting was made.  As noted above, there is an October 1967 STR showing a traumatic rib injury but no contemporaneous treatment for the right foot and ankle.  The Veteran reported that he was told that the ankle was cracked.  Again, as noted above, a July 1968 x-ray of the right foot (after the documented October 1967 injury) showed no abnormalities.  

A May 2014 VA mental health note reflects the Veteran reported a severe ankle injury which required casting while he was at Fort Benning.  There is no evidence in STRs that he ever had a cast on either ankle or foot.

In addition, the Board notes that numerous VA mental health treatment notes reflect the Veteran is a poor and/or unreliable historian.  See VA treatment notes dated September 2011; April 2012; September 2012; December 2012; March 2013; May 2013; August 2013; November 2013; February 2014; May 2014; August 2014; November 2014; December 2014; February 2015; and July 2016.  

The Veteran's assertions of undocumented treatment and injuries in service, to include a fall resulting in rebar penetrating his right foot/ankle and casting on his right foot, lack credibility.  As evidenced above, there are significant inconsistencies in the Veteran's descriptions of the details of these events, to include whether and to what extent he received follow-up treatment and whether the alleged right foot/ankle injury was casted.  The Veteran has also given inconsistent statements regarding the continuity of symptoms related to his alleged in-service injuries; he originally stated that right foot and ankle symptoms reappeared in 1991 but later stated that symptoms had been continually present since service.  He also failed to fully cooperate during his January 2005 VA examination by putting forth poor effort and exaggerating his gait, and he has been described as a poor historian on a number of occasions.

Thus, the second element for direct service connection is met only as to in-service right foot soreness, swelling and irritation and a right ankle strain, but not the more severe injuries reported by the Veteran, for reasons outlined above.  As there is no competent and credible evidence of any right knee or hip disabilities in service, the second element of direct service connection is not met for these claims, and they fail for this reason alone.
  
Regarding the final element, nexus, the May 2015 VA examiner offered a negative nexus opinion for the right knee, hip foot and ankle, after citing the Veteran's in-service treatment for ill-fitting boots, with no documented sequelae.  The examiner noted that there was no medical evidence to support a previous injury to the right foot, as there were normal MRI findings in 2005 and normal x-rays until that examination, which showed only minimal arthritis.  The provider ultimately stated that the clinical findings and documentation were not consistent with the Veteran's reported history.  (As the Veteran's knee and hip claims were secondary to the right foot and ankle injury, a nexus opinion was neither requested nor required.)

A June 2000 letter from CRNP K.M. states the Veteran "has various medical problems including pain in the right leg and also right arm, which was due to injuries received while he was in the service."  This statement, which is clearly based on the Veteran's self-reported medical history, is afforded no probative value, as it is based on an inaccurate factual premise.  For similar reasons, no probative value is afforded to the February1994 VA examiner's notation of a "post-traumatic injury to foot with penetration of right foot."

The Board acknowledges the Veteran's assertions that his current right lower extremity joint disabilities are related to service; however, he is not competent to comment on the etiology of these conditions, which require specialized medical training and expertise.  In any event, even if he were competent, his opinion is not credible, for reasons outlined above.

Alternatively, the Veteran might establish presumptive service connection for a chronic disease.  However, the evidence does not show that the Veteran was diagnosed with arthritis in his right lower extremity within one year of separation from active duty, or for many years thereafter.  For similar reasons, a nexus through a continuity of symptomatology is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Thus, as the only competent and credible evidence fails to connect the Veteran's currently diagnosed right foot and ankle disabilities to service, service connection must be denied.  This also precludes secondary service connection for the right knee and right hip disabilities.  38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is inapplicable.

Residuals of a Gunshot Wound

The Veteran is seeking service connection for the residuals of a gunshot wound resulting in a muscle injury to the right lower extremity.  The medical evidence of record does not show that the Veteran has ever been diagnosed with or treated with a muscle injury to the right leg.  See May 2015 VA examination report (Veteran has not been diagnosed with a muscle injury).

Current disability regarding the Veteran's claimed residuals of a gunshot wound are not conceded; however, the Board does observe that the Veteran currently has distal lower extremity scars on the right leg.  See, e.g., February 2016 VA treatment note.  

The Veteran's STRs do not reflect complaints of or treatment for a muscle injury to the right leg.  His May 1969 Report of Medical Examination at separation reflects no abnormalities besides tinea cruris of the lower extremity (unspecified location); no scars were noted anywhere, including on the lower extremities, which were clearly examined.  

An August 2001 VA treatment note, some 32 years after service, documents observation of an injury to the right calf.  The etiology of this injury was not discussed and it is unclear if it was a fresh injury or simply a scar.  

The first mention of a combat-related bullet wound is from a December 2003 PTSD stressor statement in which the Veteran initially asserted that he received a laceration on his calf from a machine gun which was treated onsite.  He has subsequently made additional similar statements alleging a gunshot wound or other injury to the calf during combat.  See October 2009 Notice of Disagreement; August 2010 statement in support of claim; May 2014 VA mental health note.  The Board observes that the May 2014 VA mental health treatment note that discusses this injury reflects the Veteran was deemed a poor historian.  In another statement in support of claim, dated August 2014, the Veteran reported that a "chunk had been taken out of the muscle of [his] leg," and that it was big enough to put his little finger in.  The Veteran again reiterated that it was treated onsite and required no follow-up treatment. 

Given the negative STRs, the lack of report of an in-service gunshot wound when receiving right calf treatment in 2001, and the first mention of a combat wound in a 2003 claim for monetary benefits, and as noted in the February 2015 decision and remand, the Board finds it facially implausible that the Veteran received a gunshot wound resulting in severe injury that went completely undocumented in STRs.  

The Board finds that the preponderance of the evidence is against the Veteran's right leg muscle injury claim for several reasons.  First, there is no current disability - the VA examiner stated there was no current or documentary evidence showing a muscle injury to the Veteran's right leg.  Second, the separation examination does not reflect any scars of the right lower extremity.  In his contemporaneous report of medical history, he indicated that he had not had any illness or injury other than those noted (a muscle injury and/or bullet wound were not noted) or that he had self-treated for anything other than minor colds.  Third, the first observation of a muscle injury is dated August 2001 and the Veteran first claimed the condition in June 2008, nearly 40 years after separation from service and 15 years after his first VA disability claim.  Fourth, and perhaps most importantly, the only evidence of record supporting the Veteran's claim for a right leg muscle injury are the Veteran's lay statements.  As discussed in detail above, the Veteran's lay statements lack credibility.  The record shows that he has a propensity to omit facts, change stories, and/or alter the truth.  

In regard to 38 U.S.C.A. § 1154 (b), combat service is not conceded; however, even if it were conceded, the Board finds that the combat presumption would be rebutted.  To be clear, the lay statements by the Veteran are not being rejected due solely to a lack of corroborating medical records during service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  "[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." Id.  Rather, as discussed above, there is not merely a lack of evidence of a muscle injury in service but, also lack of evidence of a current disability and numerous inconsistent statements by the Veteran regarding his in-service experiences. As such, there is clear and convincing evidence contrary to the lay evidence regarding incurrence of a bullet wound during his combat service, and the combat presumption is rebutted in this regard. See 38 U.S.C.A. § 1154 (b); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury).

In sum, the Veteran's lack of credibility, combined with the lack of medical documentation of a muscle injury until many years post-service and no scars noted on the separation examination, are foremost to the Board's conclusion.  None of the three elements of service connection are met and it is thus not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable. 

Low Back Disability

The Veteran has a current disability of degenerative arthritis of the spine, satisfying the first element of service connection.  See, e.g., May 2015 VA examination report.  There was no notation of a back problem at entry and STRs do not show any complaints of or treatment for a low back disability.  His April 1969 report of medical examination at separation reflects no back abnormalities.  On his contemporaneous report of medical history, the Veteran denied any current or past history of "back trouble of any kind."  As such, the second element of service connection has not been established and service connection on a direct basis must be denied.

Alternatively, the Veteran appears to seek service connection on a presumptive basis for a chronic disease.  The Veteran is diagnosed with arthritis of the spine and this is a disease for which presumptive service connection is available; however, the evidence does not show a diagnosis of spine arthritis within one year of separation from service (or that it had manifested to a degree of 10 percent or more within one year of service).  The only other route to service connection is continuity of symptomatology for a chronic disease.  In the present case, the preponderance of the evidence fails to show that the Veteran's currently diagnosed spine arthritis was diagnosed during service, had onset during service, or continuous symptoms since service.  Medical evidence reflects he first complained of back problems post-service in December 1993, some 24 years after service.  At that time, he reported back pain since a fall injury one month prior.  

In May 2015 the Veteran was afforded a VA spine examination for his low back claim.  He reported a history of back pain since active duty; the examiner noted that there was no mention of back complaints shown in STRs including the separation examination.  The examiner opined that the Veteran's current back disability was not related to service and that his reported medical history was inconsistent with the documentary evidence.  

The only evidence of record suggesting onset of back problems in service and continuity of symptomatology since then is the Veteran's lay statements.  As discussed above, the Veteran's lay statements lack credibility and are thus afforded little probative value.  The Board finds that a preponderance of the evidence fails to show that the Veteran's current back disability had onset in service, manifested to a compensable degree within a year of separation from service, or that he has experienced continuity of symptomatology after an in-service diagnosis.  Additionally, absent a service-connected right hip, right knee, right foot or right ankle disability, secondary service connection for the back disability is not available.  38 C.F.R. § 3.310.  In these circumstances, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. 

Skin Disability other than Tinea Cruris

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.

In a February 2015 decision, the Board granted service connection for tinea cruris and remanded the remainder of the skin claim to determine if the Veteran had a skin disability related to service other than tinea cruris.  In his June 2011 claim, the Veteran asserted that he had a rash on his back that he did not have before being stationed in Korea; he asserted that the rash was due to exposure to tactical herbicides.  Routine VA treatment notes dated August 2010, May 2015 and May 2016 reflect no rashes on physical examination.  There are no treatment notes of record during the appeal period showing treatment for skin rashes other than tinea cruris. 

The Veteran was afforded a skin examination in May 2015.  The examiner reviewed the Veteran's STRs, VA treatment records, and private treatment records; examined him; and interviewed him.  The examiner noted only one current skin condition - tinea cruris.  

The only evidence of record suggesting the Veteran has a skin disability other than tinea cruris is his lay statements.  As discussed in detail above, the Veteran's statements lack credibility.  Moreover, all medical treatment notes involving examination of the skin reflect no current abnormalities.  The Board thus finds the medical evidence to be more probative than the Veteran's lay statements. 

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a skin disability other than tinea cruris based on lack of a current disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection to service connection to residuals of a gunshot wound to the right lower extremity is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a dermatological disorder other than tinea cruris (claimed as rash of the back) is denied. 



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


